Citation Nr: 1207669	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  03-36 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a lumbar spine disability, to include spinal stenosis and degenerative disc disease (DDD).  

3.  Entitlement to service connection for a cervical spine disability, to include spinal stenosis and DDD.  

4.  Entitlement to service connection for bilateral leg disorders secondary to the Veteran's lumbar spine disability.  

5.  Entitlement to service connection for bilateral shoulder and arm disorders secondary to the Veteran's cervical spinal disability.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968 and from February to September 1978.  During his first period of military service he served in the Republic of Vietnam from November 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, issued in August 2002 and May 2004.  This case was previously before the Board in May 2006 and December 2009, at which time it was remanded to the RO for additional development.  The case has since been returned to the Board for appellate review.  

In June 2011 and August 2011, the Veteran submitted additional evidence, including copies of VA treatment records.  In January 2012 correspondence, the Veteran's representative waived initial RO consideration of all new evidence submitted since the May 2011 supplemental statement of the case.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2011).  

The Board notes that for reasons explained below in this decision, the Veteran's original service connection claim for a cervical and lumbar spine disability and his original secondary service connection claim for tingling and numbness in his upper and lower extremities have been recharacterized as reflected on the title page.  

The issue of service connection for bilateral leg disorders secondary to the Veteran's lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In a July 2001 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for left and right knee injuries; although properly notified of the denial, the Veteran failed to appeal this decision.  

2.  Evidence associated with the claims file since the July 2001 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for a bilateral knee disorder, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.  

3.  The evidence of record indicates that the Veteran's lumbar spine disability, currently diagnosed as a lumbar spine strain with spinal stenosis and DDD, is likely related to service.  

4.  The evidence of record does not show that the Veteran's cervical spine disability, to include spinal stenosis and DDD, diagnosed as cervical spondylosis, is etiologically related to service, or to any incidents therein (to include presumptively).  

5.  The evidence of record does not indicate that any bilateral shoulder or arm disorder is proximately due to, the result of or chronically aggravated by any service-connected cervical spine disability.  

6.  The evidence demonstrates that it is likely that currently diagnosed PTSD is causally/etiologically related to service.  


CONCLUSIONS OF LAW

1.  The July 2001 RO rating decision that denied the Veteran's service connection claim for left and right knee injuries is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

2.  As evidence received since the RO's July 2001 denial is not new and material, the criteria for reopening the Veteran's service connection claim for a bilateral knee disorder are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  

3.  The criteria for service connection for a lumbar spine disability, currently diagnosed as a lumbar spine strain with spinal stenosis and DDD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

4.  A cervical spine disability, to include spinal stenosis and DDD, diagnosed as cervical spondylosis, was not incurred in or aggravated by any period of active service, nor may service incurrence of arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  A bilateral shoulder or arm disorder was not proximately due to, the result of, or chronically aggravated by any service-connected cervical spine disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2011).  

6.  The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in June 2002, February 2004, September 2006, and April 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in May 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence of September 2006 and April 2010.  

Though the Veteran was never provided notice of the requirements for secondary service connection, the Board finds that the Veteran is not prejudiced by adjudication of his secondary service connection claim herein as a decision in his favor depends on a grant of service connection for a cervical spine disability.  However, in this opinion the Board has denied service connection for a cervical spine disability.  Therefore, the Veteran's secondary service connection claim for the upper extremities must fail as a matter of law.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

A review of the June 2002 and April 2010 VCAA notice letters show that the RO notified the Veteran that he would need to submit new and material evidence as he had been previously denied service connection for a bilateral knee disorder.  The April 2010 letter specifically defined new and material evidence.  The letter also advised the Veteran of why this claim was denied earlier and what evidence was necessary to substantiate the element required to establish service connection that was found insufficient in the previous denial.  Accordingly, any deficiency in either letter regarding notice of the basis for a prior final denial of these claims, such as the correct date of the prior final decision, or what information or evidence is necessary to reopen the claim, is not prejudicial to the Veteran's claim in this instance.  Therefore, the Board finds that VA has complied with its duties under Kent.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as VA and private medical records relevant to these issues, as well as medical records from the Social Security Administration, have been obtained as well as VA examinations.  The Board notes that a VA examination or medical opinion in connection with the claim sought to be reopened cannot be provided until such claim is successfully reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

New and Material Evidence -Laws and Regulations

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a bilateral knee disorder, and that the evidence is otherwise sufficient to award service connection for this claimed disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  


Knees

A claim for service connection for left and right knee injuries was previously considered and denied by the RO in April 2000 and July 2001 rating decisions.  (According to March 2001 correspondence to the Veteran from VA, the Veteran's knee claim was reconsidered in July 2001 without requiring the submission of new and material evidence because the VCAA had become law after the April 2000 decision was rendered.)  The Veteran failed to perfect his appeal of the prior final denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in July 2001 finding that there was no evidence of an injury to either knee during the Veteran's two periods of active duty.  

At the time of the July 2001 RO decision that denied service connection for left and right knee injuries, the evidence of record consisted of service treatment records; an Agent Orange registry examination dated in February 1985; VA examinations dated in October 1995 and October 1999; VA treatment records dated from 1975 to 1999; private medical records dated in 1993, 1994 and 1998; and written submissions from the Veteran.  

Service treatment records fail to note any injury to, or treatment of, either knee.  The only evidence associated with the claims file before July 2001 concerning the Veteran's knees is his original March 1997 claim.  In it, the Veteran asserted that he had injured his left knee while in Germany in 1978 during his second period of active duty and injured his right knee when stationed in Vietnam during his first period of active duty.  

Since the July 2001 rating decision, six volumes of evidence have been associated with the claims file including: VA treatment records; service personnel records; records from the Social Security Administration; VA examinations; transcripts of Board hearings held in October 2005 and September 2009; and copies of written submissions from the Veteran and his representative.  Most of this evidence pertained to the Veteran's other claims for compensation.  

The new evidence includes a January 2002 letter from Dr. A.I., a VA physician at the Atlanta VAMC.  This correspondence shows a diagnosis of knee arthritis, but the physician does not state whether the Veteran's arthritic knees were somehow related to his periods of military service or when the Veteran was diagnosed with such a disorder.  

On a September 2003 VA history and physical a nurse noted the Veteran had osteoarthritis of the knee joints, but the nurse did not state whether the Veteran's arthritic knees were related to his military service or when the Veteran was diagnosed with such a disorder.  

The transcript of the October 2005 hearing contains no information about the knee claim.  During his September 2009 hearing, the Veteran conceded that he did not remember injuring his knees in service, unless he fell down.  He also claimed to have done a lot of heavy lifting of aircraft parts on an air base in Vietnam.  He also stated that doctors had told him he has arthritis in his knees.  (See transcript at pp. 21-23).  

Otherwise, the Board's review of the voluminous claims file failed to uncover any medical record which showed treatment for, or a diagnosis of, an injury to either knee.  

While the evidence received since July 2001 may be "new" in the sense that it was not previously of record, none of the evidence submitted since July 2001 is "material" for purposes of reopening the Veteran's claim for service connection for a bilateral knee disorder.  At the time of the July 2001 decision, there was no medical evidence that the Veteran had been treated for an injury to either the left or the right knee during his two periods of active duty.  New evidence shows a mention of arthritic knees in a physician's letter of January 2002 and in a September 2003 history and physical, but otherwise there is no diagnosis of a knee disorder found in six volumes of medical records that have been associated with the Veteran's claims file.  In his last Board hearing the Veteran conceded that he had not injured his knees in service, except perhaps when he had fallen.  None of the new evidence includes a reference to knee injuries in service or to a competent medical diagnosis to the effect that the Veteran has a disability of either knee.  In the absence of new and material evidence, the Veteran's application to reopen his claim must fail.  

The Board notes that new evidence the Veteran has submitted to VA since July 2001 that relates to the treatment of his alleged knee disorder is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  

Therefore, even with the low threshold established in Shade, a reasonable possibility of substantiating the claim has not been raised.  In sum, the evidence submitted since July 2001 either is not new because it had been associated with the claims file and considered previously, is new but is redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denial of the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  This claim cannot be reopened for these reasons.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis and psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability. 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lumbar Spine

The Veteran originally sought service connection for a disability of the cervical and lumbar segments of the spine, to include spinal stenosis and degenerative disc disease.  The Board has split this claim into two issues because of the decisions rendered herein as to each.  In his October 2002 Notice of Disagreement (NOD) the Veteran asserted that he hurt his back while handling freight at the 14th Aerial Port Squadron at Cam Ranh Bay Air Base in 1967.  He stated that over the years the pain came and went and was mild to unbearable in form.  

Service treatment records indicate that he was treated for a rash on his back in January and February 1967.  In March 1967, in Vietnam, the Veteran had pain in the right side of his back.  There was no muscle spasm.  A history of an old sprain was noted.  Strengthening and range of motion exercises were recommended.  He was also given a bed board.  His October 1968 and August 1978 discharge examinations showed no abnormal findings for the spine or musculoskeletal system.  

Post-service, a March 1992 VA outpatient treatment record reflected a complaint of pain and stiffness of the neck and spine.  The assessment was muscular pain.  

The Veteran underwent a VA examination in October 1995.  Examination indicated that the musculoskeletal system was ok.  

An October 2000 VA X-ray study of the lumbar spine showed straightening of the usual lumbar lordosis and a mild narrowing at the L5-S1 disc space with mild anterior hypertrophic vertebral body spurring at the L5-S1 level.  There was no evidence of subluxation.  

A VA physician, Dr. A.I., reported in September 2001 that the Veteran had spinal canal stenosis.  

A VA lumbar magnetic resonance imaging (MRI) scan in December 2001 found disc bulging at L4-5 and L5-S1.  

A January 2002 VA rehabilitation record noted that the Veteran had a history of lower back pain for about 34 years and that the pain started after he lifted a heavy weight while in Vietnam.  The pain was described as a 6 on a scale of 1 to 10; and intermittent with radiation to the bilateral buttocks, thighs and dorsum of the feet.  Assessment was chronic lower back pain secondary to foraminal narrowing at the L5-S1 level.  Plans were made for the Veteran to attend back class and use heating pads.  

March 2002 correspondence from Dr. A.I. noted that the Veteran had been diagnosed with lumbar spine disc herniation (L5-S1).  Dr. A.I. stated that the Veteran took pain medications and received rehabilitation treatment and that this disorder could have arisen at the time of his duties in service.  

Dr. A.I. reported in April 2002 that the diagnosis was L5-S1 lumbar spine disc herniation.  

A June 2002 VA medical record noted an assessment of osteoarthritis of the spine.  

An October 2002 VA rehabilitation record noted that the Veteran had low back pain with radiculopathy and an S1 level radiculopathy presentation.  

A November 2004 VA MRI scan of the lumbar spine revealed L5-S1 disc degeneration with a right paramedian L5-S1 disc herniation in contact with the right S1 nerve root.  In addition, a diffuse bulge was seen at the L4-L5 level.  There also appeared to be mild congenital canal stenosis from approximately the L2 through the L5 levels, bilateral moderate to severe at L4-L5 and L5-S1.  Mild bilateral L3-L4 neural foraminal stenosis was also seen.  

An April 2005 VA medical record noted that the Veteran complained of upper and lower back pain that had worsened in the last several months.  Numbness and tingling also were noted in the leg on occasion and some numbness and tingling in the arm on occasion.  

During the October 2005 Board hearing the Veteran testified that he injured his low back while attempting to move a heavy object when he was in Vietnam.  See transcript at pp. 15-17.  

A March 2007 VA medical record noted that the Veteran was treated for chronic back, neck and right leg pain.  It was noted that the Veteran had chronic neck and back pain secondary to degenerative joint and disc disease as well as spinal stenosis.  There were no new symptoms at the time of this visit.  He also stated that he tripped and fell hard on his right shoulder a few weeks before, but did not seek medical attention and was now back to his baseline.  

A June 2007 VA medical record noted that the Veteran had chronic neck and low back pain.  

Records from the Social Security Administration (SSA) show that the Veteran was notified in December 2007 that he was eligible for SSA disability benefits beginning in May 2006.  Disability benefits were awarded for disorders of the back (discogenic and degenerative) and secondarily for affective and mood disorders.  

The Veteran underwent a VA examination in March 2009.  The Veteran complained that he first noted back pain while in service when he was assigned to picking up aircraft parts.  He complained of pain in the middle of his back that went to his right buttock and then down his right thigh to above the knee.  He also occasionally had pain on the left side.  He had no back surgery or any injections for his back disorder and took pain medication and physical therapy.  The Veteran stated that he used a cane, but did not use any back brace.  

The VA examiner reviewed the claims file and noted that the Veteran worked in air cargo during his first period of active duty and that this work required some lifting and was warehouse in nature.  After his first period of active duty, the Veteran then undertook a number of jobs including work in a warehouse for Lockheed Aircraft.  Examination of the back revealed normal lumbar lordosis and no paravertebral spasms.  Range of motion was said to be normal for someone 62 years old.  X-ray studies of the lumbar spine revealed two small osteophythes on the anterior aspect of L3 and L4 which the examiner stated were within the limits of what a 62-year-old back would have.  The examiner noted that these X-rays were relatively benign.  Diagnosis was lumbar spine strain.  The VA examiner noted that the Veteran's lumbar spine strain was at least as likely as not related to service because he had complained of back pain shortly after service and thereafter.  (The Board notes here that service treatment records demonstrate that the Veteran actually first complained of back pain during his first period of active service.)  

In June 2009 correspondence, Dr. T.D.T. of the Atlanta VAMC, the Veteran's current primary care provider, stated that the Veteran had chronic back pain due to spinal stenosis and degenerative disc disease.  The Veteran informed Dr. T.D.T. that his initial back injury occurred while in service and service treatment records indicated that the Veteran was evaluated for back pain in 1967.  Therefore, from a general medicine standpoint, Dr. T.D.T. claimed that the Veteran's chronic back pain was as likely as not related to his back injury in service.  

Based on the evidence of record, the Board finds that the preponderance of the evidence establishes that service connection for a lumber spine disorder is warranted in this case.  Initially, the Board notes that the Veteran has been diagnosed with a current low back disability, or lumbar spine strain, in March 2009.  In addition, the medical evidence recited above revealed spinal stenosis and DDD in the lumbar spine as well.  It is clear that the Veteran has a current lumber spine disability and, therefore, the first requirement for service connection has been met.  

The Board also observes that the record contains lay and documentary medical evidence of in-service back complaints during service.  Also, while a service treatment record indicated that the Veteran had a history of an old sprain, there is no notation on his February 1965 induction examination of any preexisting back injury.  Therefore, the presumption of soundness upon entry into duty is not rebutted in this case and the Veteran can pursue his claim as one for direct service connection rather than as one for service connection based on aggravation of a preexisting condition.  See 38 C.F.R. § 3.306 (2011).  As lay and medical evidence shows inservice back complaints during the Veteran's first period of active duty the second requirement for establishing service connection has been met.  The question remains, therefore, whether his current lumbar spine disability is related to his active duty service.  

With respect to the third requirement, the Board recognizes that the record contains the opinions of the March 2009 VA examiner and the June 2009 letter opinion of Dr. T.D.T.  The March 2009 VA examiner found that it was at least as likely as not that the Veteran's lumbar spine strain was incurred in, or was the result of, his period of active duty service.  The Board finds that the examiner provided a credible and competent medical opinion based on facts found in the claims file, even though his diagnosis did not specifically mention spinal stenosis or degenerative disc disease, because the examiner indicated that he had reviewed the claims file, which at that time contained four claims folders.  In addition, the VA examiner's conclusion is buttressed and corroborated by the June 2009 opinion of the Veteran's VA primary care physician, Dr. T.D.T.  In his June 2009 letter, Dr. T.D.T. stated that the Veteran's chronic back pain due to spinal stenosis and degenerative disc disease was as likely as not related to his back injury in service.  Dr. T.D.T. came to this conclusion after time spent treating the Veteran and reviewing his service treatment records.  Both opinions read together are sufficient to provide proof of a nexus, or relationship, between the Veteran's currently diagnosed lumbar spine disorder and his period of active service.  Therefore, the Veteran has a medical opinion linking a diagnosed lumbar spine disability to service.  Thus, the third requirement for establishing service connection has been met.

In view of the above, the Board finds that service connection is warranted for the Veteran's lumbar spine disability.  As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection, the claim for service connection for a lumber spine disability is granted.

Cervical Spine

The Veteran seeks service connection for a cervical spinal disability.  In his written submissions and Board testimony, the Veteran was vague about the onset of a neck injury or contended that he injured his neck sometime in the late 1970s.  

Service treatment records do not show complaints of, or treatment for, any neck injuries.  His October 1968 and August 1978 discharge examinations showed no abnormalities of the neck.  

Post-service, during a February 1985 Agent Orange registry examination, the Veteran indicated that he suffered from stiffness in his neck.  According to a cover letter, the examination revealed no abnormalities that could be attributed to defoliants.  

A March 1992 VA medical record noted that the Veteran complained of pain and stiffness in the neck and upper thoracolumbar spine and that muscle spasms started after mowing his yard.  Assessment was muscular pain.  

An August 1997 VA medical record indicated a complaint about a cyst on the neck.  Examination revealed a 2 cm. nodule.  

A December 1999 MRI scan of the cervical spine showed degenerative changes at the C3-4 level, the C4-5 level, the C5-6 level, and the C6-7 level with mild or moderate canal stenosis at two levels.  

A January 2000 VA medical record noted an assessment of cervical stenosis and spondylosis with myelopathy.  

An April 2001 VA X-ray study of the neck showed mild degenerative disc changes at the C5-6 and C6-7 levels, but was otherwise unremarkable.  

A VA physician, Dr. A.I., reported in September 2001 that the Veteran had cervical spinal osteoarthrosis.  

January 2002 correspondence from Dr. A.I. noted that the Veteran was being treated for severe osteoarthritis of the cervical spine.  

A January 2002 VA medical record noted the Veteran was administered a transforaminal epidural steroid injection over the C5-6 area.  

Dr. A.I. reported in April 2002 that the diagnosis was C5-6 cervical spinal stenosis, moderate to severe.  

April 2002 correspondence from Dr. A.I. noted that the Veteran had been diagnosed with cervical spine moderate to severe spinal canal stenosis (C5-6).  Dr. A.I. stated that the Veteran took pain medications and received rehabilitation treatment and that this disorder could have arisen at the time of his duties in service.  

Dr. R.W.J. reported in May 2002 correspondence that, after an examination and record review at the request of the Veteran's chiropractor, it was his opinion that there was a high probability that all of the Veteran's signs and symptoms relating to his chronic pain of the neck, right shoulder and arm, and right leg, occurred during his time spent in his two periods of military service.  

An April 2004 VA medical record noted outpatient surgery for a draining cyst on the back of the Veteran's neck.  The Veteran had stated that the cyst had bothered him for a long time and recently began to drain white material.  

Another April 2004 VA medical record noted an assessment of cervical myofascial and radicular pain.  

An August 2004 VA medical record noted the Veteran's visit for a complaint of neck pain.  Although the Veteran had known cervical stenosis and degenerative changes he was mostly asymptomatic at the time of this visit with no radicular pain and no trigger points.  

A July 2005 VA MRI scan of the cervical spine revealed multilevel moderate to severe canal stenosis due to multilevel disc abnormalities with greatest prominence at the C4-5 level.  At this level, herniation was producing significant cord compression.  Additional disc abnormalities accounted for multilevel canal stenosis from the C2-3 through 6-7 levels.  

A July 2005 VA medical record noted that the Veteran's neck pain was likely due to cervical degenerative joint disease or disc disease.  Another July 2005 VA medical record noted that the Veteran was concerned about a "crawling" sensation on the side of his neck.  

The Veteran underwent a VA examination in March 2009.  The Veteran told the examiner that his neck pain began in the late 1970s, but he was not sure exactly when.  He complained of pain in the middle of the neck that went down mainly to the right shoulder and occasionally the pain radiated down the right arm to the hands.  It was noted that the Veteran had no neck surgery, but had one neck injection.  He did not use any neck support.  X-ray studies of the neck revealed diminution in disc space andosteophytes between the C5, C6, and C7 vertebra.  Diagnosis was cervical spondylosis.  The examiner opined that the Veteran's neck disability was less likely as not related to service and was mild in nature.  He explained that there was no evidence in the file or from his interview with the Veteran that the Veteran had ever complained of neck pain during service.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current cervical spine disability, diagnosed as cervical spondylosis, was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of neck pain during either period of active service, and that the Veteran conceded in his interview/examination with the March 2009 VA examiner that his neck pain began in the late 1970s, perhaps after discharge from his last period of service.  

Further, medical records associated with the claims file do not show a diagnosis of cervical spondylosis until January 2000, or more than 21 years after discharge from active service.  This gap of years between discharge from service and evidence of a disease can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the medical evidence of record, there is no persuasive evidence of continuity of symptomatology from a period of active duty service to the January 2000 diagnosis of the Veteran's current cervical spondylosis, and this weighs against the Veteran's claim as well.

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current cervical spine disability was caused by or was a result of his period of active service.  The opinion of the March 2009 VA examiner is persuasive that the Veteran's cervical spondylosis is not related to active duty because this examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  The April 2002 opinion letter of Dr. A.I. is conjectural and not definitive (i.e., neck disorder "could have arisen" from service) and the May 2002 opinion letter of Dr. R.W.J. is conclusory and without any rationale to explain the basis of his nexus opinion.  Both opinion letters are undoubtedly based on the Veteran's narrative and do not constitute a definitive medical opinion in favor of a relationship between his neck disorder and military service.  Generally, without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for a cervical spine disability because there is no evidence in the record that any degenerative changes to the cervical spine developed within one year of the Veteran's separation from active duty service in 1978.  See 38 C.F.R. §§ 3.307, 3.309.  

In reviewing the Veteran's claim the Board has reviewed his written and oral statements and those of his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to the neck claim, any contention that his neck disorder might be related to service is not credible or persuasive in view of his interview with the March 2009 VA examiner.  He told that examiner that his neck pain started in the late 1970s and he was not sure exactly when or if this overlapped with his last period of active service.  

Further, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or whether his neck disorder can be attributed to his time in service.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As lay persons without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claim.  

Given the absence of persuasive evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a neck disorder that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for a cervical spine disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Shoulders and Arms

The Board notes that in his April 2002 claim the Veteran sought secondary service connection for his bilateral shoulders and arms, or that he should be granted secondary service connection for his upper extremities because their pain, tingling or numbness is related to his service-connected cervical spine disability.  

While VA treatment records associated with the claims file include references to the Veteran's post-service complaints of tingling, numbness or pain of the upper extremities, it appears these matters were always assessed with radiculopathy from the cervical spine as described in the most recent VA spinal examination of March 2009.  For example, the Veteran complained then of pain in the neck that went down to the right shoulder and occasionally radiated down the right arm to the hands.  

However, as noted above, the Board has denied the Veteran's claim for service connection for a cervical spine disability.  Establishing secondary service connection requires a current disability and that the current disability was caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a).  Therefore, since the Veteran is not service-connected for a cervical spine disability, secondary service connection for his upper extremity claim is unavailable and unwarranted.

PTSD

The Veteran claims service connection for an acquired psychiatric disorder, claimed as PTSD, depression, anxiety, sleep disorder, and panic attacks.  In his written submissions and hearing testimony, the Veteran contends that he experienced several in-service stressors when stationed at an air base in Vietnam during his first period of service, that post-service he began getting into trouble for unknown reasons, and that he was not "sane" when he undertook a second period of active duty in 1978.  

The Veteran's DD Form 214 does not indicate that he received medals and decorations showing actual participation in combat while stationed in the Republic of Vietnam from November 1966 to November 1967 as a materials facility specialist handling aircraft cargo at an air base at Cam Ranh Bay in Vietnam.  Daily logs submitted by the Veteran reveal that the air base came under enemy fire while he was stationed there and that a helicopter crashed nearby in the South China Sea in April 1967.  

Service treatment records during the Veteran's first period of service reflect that in January 1967 he wanted psychiatric help because he was having trouble at work.  It appeared that he had an immature personality.  

Service treatment records during the Veteran's second period of service reflect that when he was seen in March 1978 for throat complaints he reported that he was "paranoid" about using Chloraseptic.  

An August 1978 psychiatric evaluation noted that the Veteran sought discharge from service because of an inability to tolerate service life.  It was noted that he had been counseled several times for insubordination, argumentativeness, and a poor attitude towards supervisors.  He had been referred to a mental health clinic six weeks earlier because he was angry at having to remain in the Army and had stated that he was willing to "shoot his way out."  Administrative discharge was strongly recommended.  

Service personnel records indicate that he was discharged from his second period of active duty for social maladjustment without manifest psychiatric disorder.  

The earliest post-service contemporaneous evidence of complaints or findings of a psychiatric nature is the notation during a VA Agent Orange evaluation in 1985, when the Veteran reported having been given pills during service for his nerves.  

In April 2003 the Veteran submitted a letter describing his alleged in-service stressors, but the RO considered them too vague for corroboration.  

The six-volume claims file contains numerous clinical records and assessments showing a diagnosis of PTSD related to service as well as depression and alcohol abuse.  The file also contains several pieces of correspondence from K.H., a VA psychiatrist who has treated the Veteran, and from S.B., a licensed social worker at the Atlanta VAMC's mental health clinic.  Both the VA psychiatrist and the VA social worker have diagnosed the Veteran with chronic and severe PTSD based upon his experiences in service in Vietnam.  In addition, the record documents the Veteran's attendance at the social worker's weekly PTSD support group for combat Vietnam veterans.  

The VA staff psychiatrist, Dr. K.H., stated in correspondence dated in December 2008, August 2009, and June 2011, that she has been treating the Veteran since June 2006 for chronic PTSD secondary to his service experiences while stationed in Vietnam.  

The Veteran underwent a VA mental examination in March 2009.  The examiner diagnosed major depression, a generalized anxiety disorder, alcohol dependence in full remission and opined that PTSD was likely, but that it was difficult to identify any specific stressor for PTSD symptoms because the Veteran was vague or unspecific.  

The VA clinical psychologist who conducted the March 2011 VA mental examination found that the Veteran did not meet the criteria for a PTSD diagnosis.  She diagnosed an antisocial personality disorder as a primary diagnosis as well as depressive disorder not otherwise specified and alcohol dependence in partial remission.  She noted that it is not uncommon for individuals with personality disorders to develop mood symptoms, particularly during times of exacerbated stress.  Further, she thought that his depressive disorder was less likely than not caused by service; however, she provided no rationale for her opinion that depression was less likely due to service.   

Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence favors granting service connection for PTSD.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board notes that it requested further development of this claim on remand in December 2009 after a March 2009 VA examination found that the Veteran possibly had PTSD.  The Board further notes that after its remand VA regulations on corroboration of inservice stressors was amended in July 2010, see 38 C.F.R. § 3.304(f)(3) (relaxing confirmation of stressors when they are related to a veteran's fear of hostile military or terrorist activity).  

VA revised 38 C.F.R. § 3.304(f) regarding the PTSD stressor requirement, effective July 13, 2010.  Specifically, the type of credible supporting evidence necessary to establish that the occurrence of a claimed in-service stressor was relaxed in certain circumstances.  Id.  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim in this case was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.  

Under the former 38 C.F.R. § 3.304(f), the credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varied depending upon whether the veteran engaged in "combat with the enemy."  A veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264, 271-73 (2004).  Combat determinations were made on a case-by-case basis.  Id.  

If the veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor is related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  The claimed in-service stressor second must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determined either that the veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.  

This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the veteran or others and responded with a psychological or psychophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include: actual or potential improvised explosive devices (IEDs); vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.  

In this case, the record corroborates that the Veteran likely experienced hostile military activity during his tour of duty in Vietnam.  As noted above, his DD Form 214 illustrates that the Veteran was not the recipient of any combat-related awards or decorations, though he received several campaign medals from his Vietnam service.  However, even the March 2011 VA examiner, who declined to provide a PTSD diagnosis, acknowledged that the Veteran now met the stressor criteria because he was exposed to an aircraft crash in Vietnam and to the threat of rocket and mortar attacks while stationed on base.  In addition, multiple examiners and medical records in the claims file indicate that the Veteran's symptoms are related to his fear of his service experiences in a combat zone.  

Therefore, the Veteran appears to have met the relaxed in-service standard of revised § 3.304(f) related to "fear of hostile military or terrorist activity." 

The Board also notes that if a veteran's claimed in-service stressor is related to fear of hostile military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) provides that the Veteran's lay testimony alone establishes that the stressor occurred only when three qualifications are met.  First, the claimed in-service stressor must be consistent with the places, types, and circumstances of his service.  Second, there must be no clear and convincing evidence to the contrary.  Finally, a VA or VA-contracted psychiatrist or psychologist must confirm both that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed in-service stressor.  

In this case, there is no dispute that the claimed in-service stressors are consistent with the places, types, and circumstances of his service and there is no clear and convincing evidence to the contrary.  In addition, the July 2011 correspondence of Dr. K.H., a board certified psychiatrist at the Atlanta VAMC, confirms that the claimed in-service stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to these claimed in-service stressors.  

Therefore, the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for PTSD and the claim for service connection for PTSD is granted.  


ORDER

As new and material evidence has not been received, the request to reopen a service connection claim for a bilateral knee disorder is denied.  

Service connection for a lumbar spine disability, diagnosed as lumbar spine strain with spinal stenosis and degenerative disc disease, is granted, subject to the laws and regulations governing monetary awards.

Service connection for a cervical spine disability, to include spinal stenosis and DDD, diagnosed as cervical spondylosis, is denied.  

Service connection for bilateral shoulder and arm disorders secondary to the Veteran's cervical spinal disability is denied.  

Service connection for PTSD is granted, subject to the laws and regulations governing monetary awards.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

The Veteran seeks secondary service connection for his lower extremities.  His secondary service connection claim for his bilateral legs has always been denied in the past because he was not service-connected for a lumbar spinal disorder.  However, in the decision above, the Board has granted service connection for a lumbar spine disorder, diagnosed as lumbar spine strain with spinal stenosis and DDD.  

Evidence in the record shows complaints of pain radiating to the extremities.  For example, an April 2005 VA medical record noted that the Veteran complained of lower back pain and numbness and tingling were noted in the leg on occasion.  

Therefore, since any possible radiculopathy of the lower extremities is potentially related to the Veteran's service-connected lumbar spine disability, on remand the RO/AMC must schedule the Veteran for a VA examination to determine whether any disorder of the lower extremities is due to his service-connected lumbar spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to ascertain the nature, extent, and etiology of any claimed disorders of the bilateral lower extremities.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  Following a review of the claims file and examination of the Veteran, the examiner shall offer an opinion as to whether the Veteran suffers from any current disorder of the lower extremities, and if so, whether they are at least as likely as not (a 50 percent probability or more) caused by or aggravated by his service-connected lumbar spine disability.  

A clear rationale for all opinions shall be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any requested medical opinion cannot be given, the examiner should provide a complete rationale therefor.  

2.  Thereafter, when the development requested has been completed, the claim should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE FOLLOWING PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


